DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-16 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (Iguchi) (US 2014/0133115 A1 now US 8,913,401 B2) in view of Song et al. (Song) (US 2016/0049378 A1) in view of Ziglioli (US 2019/0287944 A1).
	In regards to claim 10, Iguchi (Figs. 7, 11 and associated text) discloses a device (item 1001) comprising: a first and a second die (items 1003 and 1004) each having a plurality of die contacts (items 1206, shown but not labeled for item 1003, item shown but not labeled for item 1003 plus 1201, 1202, 1203 or 1204), a package substrate (items 1002) with a plurality of substrate contacts (items 1021, 1026, 1214, 1215), wherein the package substrate (item 1002) is coupled to the first and second die (items 1003 and 1004) through a plurality of interconnect joints (items 1027a, 1027b, 1027c, 1027e, 1027f, 1027g) between the die contacts (items 1206, shown but not labeled for item 1003, item shown but not labeled for item 1003 plus 1201, 1202, 1203 or 1204) and the substrate contacts (items 1021, 1026, 1214, 1215); at least one die-to-die interconnect (item 1025) between two substrate contacts (items 1021, 1026, 1214); and a conductive layer (items 1024, 1212) with a plurality of cavities (shown but not labeled), wherein the plurality of interconnect joints pass (items 1027a, 1027b, 1027c, 1027e, 1027f, 1027g) through the cavities in the conductive layer (items 1024, 1212), wherein at least one interconnect joint (items  1027b, 1027e) is coupled to the conductive layer (items 1024, 1212), and at least one interconnect joint (items 1027a, 1027c, 1027f, 1027g) is isolated from the conductive layer (items 1024, 1212) by a dielectric lining (item 1210) at least one of the cavities, the conductive layer (items 1024, 1212) being associated to a ground reference voltage (paragraph 97) by the interconnect joint (items  1027b, 1027e) coupled to the conductive layer (items 1024, 1212), but does not specifically disclose wherein the interconnect joint passes through and is coupled to the conductive layer.
	Song (paragraph 30, Figs. 2, 3, 4H, 5 and associated text) discloses wherein the interconnect joint (items 220, 320, 522, 526) passes through and is coupled to the conductive layer (item 230).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Iguchi with the teachings of Song for the purpose of heat dissipation and/or an electrical connection (paragraph 30).
	Iguchi as modified by Song does not specifically disclose the conductive layer located below first and second dies and above the substrate.
	Ziglioli (Fig. 14 and associated text) discloses the conductive layer (items 1414 or 1414 plus 1420) located below first and second dies (items 1405 and 1404) and above the substrate (item 1402).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Iguchi as modified by Song with the teachings of Ziglioli for the purpose an electrical connection (paragraph 38).
	It would have also been obvious to one having ordinary skill in the art at the time of the invention to modify the invention have the conductive layer below the first and second dies and above the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claim 11, Iguchi (Figs. 7, 11 and associated text) discloses wherein the conductive layer (items 1024, 1212) is part of a laminate (items 1210 plus 1021 plus 1022 plus 1023 plus 1024 plus 1211 through 1216) comprised of multiple layers (items 1210 plus 1021 plus 1022 plus 1023 plus 1024 plus 1211 through 1216).
	In regards to claims 12, Iguchi (Figs. 7, 11 and associated text) as modified by Song (Figs. 2, 3, 4H, 5 and associated text) and Ziglioli (Fig. 14 and associated text) does not specifically disclose wherein one of the layers of the laminate (items 1210 plus 1021 plus 1022 plus 1023 plus 1024 plus 1211 through 1216) is an organic-based compound.
	It would have been obvious to modify the invention to include a laminate where one of the layers is an organic-base compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claims 13, Iguchi (Figs. 7, 11 and associated text) as modified by Song (Figs. 2, 3, 4H, 5 and associated text) and Ziglioli (Fig. 14 and associated text) does not specifically disclose wherein the conductive layer has a thickness between about 10pm and 80pm.
However, the applicant has not established the critical nature of the conductive layer having a thickness between about 10pm and 80pm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 15, Iguchi (Figs. 7, 11 and associated text) discloses wherein the conductive layer items 1024, 1212) extends beyond the footprint of dies (items 1003, 1004) to provide additional mechanical stiffness and electromagnetic shielding.  Examine notes that “to provide additional mechanical stiffness and electromagnetic shielding” is intended use language.  	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).
	In regards to claims 16, Iguchi (Figs. 7, 11 and associated text) as modified by Song (Figs. 2, 3, 4H, 5 and associated text) and Ziglioli (Fig. 14 and associated text) discloses wherein the conductive layer (items 1414 or 1414 plus 1420, Ziglioli) extends beyond one or more linear dimensions of the footprint of the dies (item 1405, Ziglioli) by an area about 10-50%' larger than the total footprint area of the dies (items 1003, 1004, Iguchi).
However, the applicant has not established the critical nature of the conductive layer having a thickness between about 10pm and 80pm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
Claim 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (Iguchi) (US 2014/0133115 A1 now US 8,913,401 B2) in view of Song et al. (Song) (US 2016/0049378 A1) in view of Ziglioli (US 2019/0287944 A1), as applied to claims 10, 11, 13, 15 and 16 above, and further in view of Hsu et al. (Hsu) (US 9,520,349 B2).
	In regards to claims 12, Iguchi (Figs. 7, 11 and associated text) as modified by Song (Figs. 2, 3, 4H, 5 and associated text)  and Ziglioli (Fig. 14 and associated text) does not specifically disclose wherein one of the layers of the laminate (items 1210 plus 1021 plus 1022 plus 1023 plus 1024 plus 1211 through 1216) is an organic-based compound.
	Hsu (col. 6, lines 60-65, Figs. 6b, 6c and associated text) discloses wherein the substrate (item 600) may be made of organic-based compounds.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify at least one layer of the laminate of Iguchi, as modified by Song and Ziglioli, with the teachings of Hsu in regards to the material make-up of the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 14, Iguchi (Figs. 7, 11 and associated text) discloses wherein the conductive layer (items 1024, 1212) is comprised of at least a first and second co-planar pieces.  Iguchi as modified by Song  and Ziglioli does not specifically disclose wherein the pieces are separated by underfill, filling gaps between a die and the package substrate (item 1002).
	Hsu (col. 6, lines 60-65, Figs. 6b, 6c and associated text) discloses wherein the conductive layer (items 602, 620, 616) is comprised of at least a first and second co-planar pieces, wherein the pieces are separated by underfill (item 620), filling gaps between a die (item 610) and the package substrate (item 600).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Iguchi, as modified by Song and Ziglioli, with the teachings of Hsu in order to compensate for differing coefficients of thermal expansion (CTE) between the substrate, conductive traces and the semiconductor die (col. 8, lines 1-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 20, 2022